Title: To George Washington from Eliza Harriot O’Connor, 7 October 1788
From: O’Connor, Eliza Harriot
To: Washington, George



Sir
Alexandria Octbr 7th 1788

However flattering the encouragement I may yet receive in this Town and the honor I should feel to exert my efforts in this humble line under your Excellency’s patronage and Notice, yet I am obliged to join my Husband at Edenton North Carolina where he intends to publish his History of this Country from an Office over which he is appointed to preside, as well as to superintend a young Seminary of Education.
As I am resolved in every situation to unite my best endeavours for our common benefit, I mean there to resume my present office, and I humbly flatter myself your Excellency may think me in some degree qualified; however it is not presuming on any merit of mine but your Excellency’s goodness that I take the liberty to request a line of Introduction from you to Governor Johnston who lives at Edenton and has ⟨ ⟩Children—

If I have the happiness to meet your condescension and kind opinion, I can only assure you of my Gratitude and best endeavours to act worthy of him who has yet appeared the patron of Science.
If your Excellency, and Mrs Washington will permit, [(]and I can procure a Carriage) to wait upon you and receive your advice, I shall chearfully embrace the opportunity of having the honor of seeing her, which I most earnestly wish before I leave Alexandria.
I hope you will pardon me for this intrusion on your time, and if I may be allow’d the liberty of waiting upon you, and receiving your approbation respecting my intended Journey it will be confirming an obligation upon her who has ever esteemed herself Your Excellency’s Most Obedient & most humb. Sevt

Eliza Harriot O’Connor

